DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 6/7/2022 has been considered.

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 6/14/2022 is acknowledged.

Claims 21-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions II-IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/14/2022.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "(i.e., 1/M times)" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2019/0114265 hereinafter Chang).
Regarding claim 1, Chang discloses a processing-in-memory (PIM) system (figure 1, 100) comprising: a PIM device (figure 1, 110) including a data storage region (figure 1, 120) and an arithmetic circuit (figure 1, 150) for performing an arithmetic operation for data outputted from the data storage region ([0028]-[0029], controller 140 coordinates the execution of these instructions by retrieving data from the DRAM 120 and providing the data (and ALU operation) to the ALU 150 for processing); and a controller (figure 1, 140) configured to control the PIM device ([0030], controller  provides operations and manages the input of data to the ALU and the output of data from the ALU to the DRAM), wherein the PIM device is configured to transmit arithmetic quantity data of the arithmetic circuit to the controller in response to a request of the controller ([0037], reading data from a memory location; performing a function on the data (e.g. ADD, SUBTRACT, etc.); and writing the resulting data back to some memory location).
Regarding claim 5, Change discloses wherein the data storage region includes a plurality of memory banks ([0030], the controller 140 is responsible for retrieving and storing data from/in the DRAM 120 such that data DRAM includes a plurality of memory banks); wherein the arithmetic circuit includes a plurality of arithmetic operators ([0030], ALU 150 may be configured to execute ADD, SUBTRACT, EXCHANGE, MAX, MIN, INCREMENT, DECREMENT, COMPARE-AND-SWAP, AND, OR, and XOR operations); and wherein a first arithmetic operator among the plurality of arithmetic operators is configured to receive first arithmetic data and second arithmetic data from first and second memory banks, respectively, among the plurality of memory banks and is configured to perform the arithmetic operation for the first arithmetic data and the second arithmetic data to generate and output arithmetic result data ([0037], reading data from a memory location; performing a function on the data; and writing the resulting data back to some memory location).
Regarding claim 13, Chang discloses wherein the data storage region includes a plurality of memory banks and a global buffer ([0028], HBM 110 includes a DRAM 120 and an SRAM 160); wherein the arithmetic circuit includes a plurality of arithmetic operators ([0030], ALU 150 may be configured to execute ADD, SUBTRACT, EXCHANGE, MAX, MIN, INCREMENT, DECREMENT, COMPARE-AND-SWAP, AND, OR, and XOR operations); and wherein a first arithmetic operator among the plurality of arithmetic operators is configured to receive first arithmetic data and second arithmetic data from a first memory bank among the plurality of memory banks and the global buffer, respectively, and is configured to perform the arithmetic operation for the first arithmetic data and the second arithmetic data to generate and output arithmetic result data ([0035] and [0037], reading data from a memory location; performing a function on the data; and writing the resulting data back to some memory location).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2019/0114265 hereinafter Chang) in view of Nakamoto et al. (US 2017/0344365 hereinafter Nakamoto).
Regarding claim 2, Chang differs from the claimed invention in not specifically teaching wherein the controller is configured to increase a time interval between commands transmitted from the controller to the PIM device when a value of the arithmetic quantity data is equal to or greater than a predetermined is value. However, Nakamoto teaches to recognize the estimation arithmetic processing load according to an amount of an increase or a decrease in the bias period of time in a case where the reference point of time is included in the bias period of time ([0050]) such that the controller is configured to increase a time interval between commands transmitted from the controller to the PIM device when a value of the arithmetic quantity data is equal to or greater than a predetermined is value ([0025]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang in having wherein the controller is configured to increase a time interval between commands transmitted from the controller to the PIM device when a value of the arithmetic quantity data is equal to or greater than a predetermined is value, in order to permit a reduction in the cost for operating the arithmetic processing resources ([0026]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2019/0114265 hereinafter Chang) in view of Shirota et al. (US 2020/0089426 hereinafter Shirota).
Regarding claim 4, Chang differs from the claimed invention in not specifically teaching wherein the controller is configured to remap, when a value of the arithmetic quantity data of a first region in the PIM device is equal to or greater than a predetermined value, an address of the first region into an address of a second region having a temperature lower than a temperature of the first region. However, Shirota teaches non-volatile memory includes a high-temperature region and a low-temperature region in which temperature is relatively lower than in the high-temperature region during operation such that one or more processors are configured to, at the management, move storage positions of the plurality of pages in such a manner that pages included in a high access page group (i.e., a value of the arithmetic quantity data of a first region in the PIM device is equal to or greater than a predetermined value) are stored more in the low-temperature region than in the high-temperature region ([0021]) in order to enhance access efficiency with respect to the non-volatile memory. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang in having wherein the controller is configured to remap, when a value of the arithmetic quantity data of a first region in the PIM device is equal to or greater than a predetermined value, an address of the first region into an address of a second region having a temperature lower than a temperature of the first region, as per teaching of Shirota, in order to enhance access efficiency with respect to the non-volatile memory.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 6-12 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach nor suggest “wherein the PIM device includes: a clock generator configured to generate an internal clock signal; and a clock divider configured to divide the internal clock signal at a rate determined by a division signal to generate and output a divided clock signal, wherein the controller is configured to output a division signal corresponding to a frequency division rate of one Mth to the clock divider when a value of the arithmetic quantity data is equal to or greater than a predetermined value, where "M" is a real number which is greater than "1"” as recited in claim 3; “wherein the PIM device further includes a plurality of arithmetic quantity counters; and wherein the first memory bank, the second memory bank, the first arithmetic operator, and a first arithmetic quantity counter among the plurality of arithmetic quantity counters constitute a first arithmetic unit” as recited in claim 6; and “wherein the PIM device further includes a plurality of arithmetic quantity counters; and wherein the first memory bank, the first arithmetic operator, and a first arithmetic quantity counter among the plurality of arithmetic quantity counters constitute a first arithmetic unit” as recited in claim 14.
Claims 7-12 and 15-20 are depending on claims 6 and 14 respectively, containing the same allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Song (US 2022/0020406) discloses a processing-in-memory (PIM) system includes a first and second PIM devices and a host to perform arithmetic operations internally, so that data processing speed in the neural network can be improved (abstract).
Song (US 2021/0208880) discloses a processing-in-memory (PIM) controller includes a read/arithmetic queue logic circuit, a write queue logic circuit, and a scheduling logic circuit (abstract).
Crawford, JR (US 2017/0068464) discloses a PIM device performing an addition arithmetic function based on the value of the respective accumulators and the value of the respective counters in the counter rows corresponding (abstract and [0054]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/           Primary Examiner, Art Unit 2133